Citation Nr: 0417783	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  02-06 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to December 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied entitlement to the benefit 
currently sought on appeal.  The veteran filed a timely 
appeal, which was certified to the Board in August 2002.  In 
January 2004, the Board remanded the case to the RO for 
additional development.  Development was undertaken and a 
supplemental statement of the case was submitted to the 
veteran in March 2004.  The case was returned to the Board 
for appellate review in May 2004.


FINDING OF FACT

There is no evidence of record establishing a nexus between 
the veteran's low back disorder and his period of active duty 
service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The United States Court of Appeals for Veterans' Claims 
(Court) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that notice under the 
Veterans' Claims Assistance Act (VCAA), as required by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The VCAA was enacted in November 2000.

In the present case, the issue on appeal arises from a claim 
to reopen a claim for service connection for a low back 
disorder.  In this context, the Board notes that a 
substantially complete application was received in October 
2000.  A rating decision was issued in July 2001, and a 
notice of disagreement filed in August 2001.  In October 
2001, prior to the veteran's filing of his substantive 
appeal, VA Form 9, and the certification of appeal to the 
Board, the AOJ notified the claimant of information and 
evidence necessary to substantiate the claim to reopen as 
well as the claim for service connection; information and 
evidence that VA would seek to provide; and information and 
evidence that the claimant was expected to provide.  While 
the veteran was not instructed to "submit any evidence in 
his possession that pertains to the claim," he was advised 
to tell VA about any additional evidence that the veteran 
would want VA to retrieve for him.  In response, the veteran 
submitted further medical evidence and a personal statement 
in support of his claim.  

In a January 2004 letter, the RO also notified the veteran of 
his right to submit additional evidence, and a review of the 
record does not show receipt of additional evidence from him.  
Under the circumstances, the Board finds that there is no 
prejudice to the veteran in appellate consideration of his 
claims at this time without remanding the case to the RO for 
additional due process.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1131.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

In this case, the veteran contends that in 1978, while in 
boot camp, he fell while completing an obstacle course and 
has experienced lower back pain ever since.

Service medical records reveal that the veteran underwent 
entrance examination in March 1978.  The examination was 
negative for any clinical findings referable to the spine.  

In August 1978, the veteran reported to sick call, presenting 
with complaints of "back pain from old injury."  No edema 
was noted.  Range of motion was evaluated as good.  The 
veteran was able to bear weight.  The assessment was muscle 
spasms.  Two days later, the veteran presented with 
complaints of back pain, stating that he had had the pain for 
approximately three years, relating it to a bicycle accident.  
The examiner noted there were no signs of tightness.  
Additionally, there was slight pain on touching toes and upon 
range of motion examination.  The veteran was assessed with 
muscle strain and put on light duty for 24 hours.  On the 
next day, the veteran related that he had lower back pain.  
Physical examination was negative for scoliosis, edema, 
ecchymosis, and spasms.  The assessment noted was pain due to 
unknown etiology.  Further examination indicated the veteran 
was negative for paraspinous spasms and scoliosis.  The 
straight leg raise was negative.  Full range of motion about 
the hips was noted.  There was excellent strength in the hip 
abductors, extensors, flexors, and adductors.  The veteran 
was able to toe and heel walk without difficulty.  Deep 
tendon reflexes were symmetrical.  The Babinsky reflex was 
negative.  Full range of motion about the back with flexion, 
extension, forward and lateral was noted. The examiner's 
assessment was lower back pain - no etiology.  He further 
stated that the physical examination was entirely negative, 
including the lumbosacral spine.  Based on this examination, 
he opined that the veteran was a probable malinger.  The 
veteran was ordered to return to full duty.

In September 1978, the veteran reported to sick call with no 
acute symptoms at the time, but reported recurring lower back 
pain in the prior few days.  The examination was within 
normal limits and unremarkable.  Two days later, the veteran 
presented with complaints of lower back pain for the last 
five years.  The veteran was sensitive to palpation of the 
mid-low back.  He had full range of motion with pain.  It was 
noted that there were no spasms and that deep tendon reflexes 
were within normal limits.  The assessment was lower back 
strain.  Three days later, the veteran presented with 
complaints of lower back pain, relating it to a bicycle 
accident "a long time ago."  Good alignment of the spine, 
with full range of motion and no edema, were noted.  The 
assessment was a musculoskeletal strain.  The following day, 
the veteran related recurring lower back pain due to an 
injury sustained on a bicycle at age 14.  Good range of 
motion was noted.  The left paravertebral musculature was 
slightly tender.  There were no spasms.  Straight leg raise 
on the right was negative, while on the left, a notation of 
"? (+) 45 degrees" was made.  The impression was recurring 
lower back pain probably due to strain.  Within three days, 
the veteran was examined for complaints of a sore back.  He 
was assessed as having a lower back strain.

In December 1978, the veteran underwent a separation 
examination.  This exam was negative for any clinical 
findings referable to the spine. 

Treatment records obtained after service document the 
veteran's treatment for various conditions from June 1973 to 
August 1996.  The salient medical records related to the 
claim being considered in this appeal are discussed below. 

In September 1973, the veteran was treated for multiple 
abrasions sustained in a bicycle accident.

In March 1982, the veteran was treated for bruising and 
swelling of the right lumbar area, multiple facial bruises, a 
missing tooth, an undisplaced nasal bone, and alcoholic 
intoxication, following a fight.

In June 1984, the veteran presented with complaints of lower 
back pain experienced after straining while prying a piece of 
wood from a frame at his place of employment.  The diagnosis 
was muscle strain of the lower back.

The veteran sought treatment from a private hospital in March 
1993 for back pain.  In relating his history, the veteran 
reported blunt trauma to the lower back in 1986 and compared 
his symptoms to that initial acute exacerbation.  There was 
no spinous process tenderness; however, spasming was noted.  
There was no ecchymosis.  Straight leg raises were negative.  
Sensory was normal.  Deep tendon reflexes were symmetrical 
bilaterally.  The veteran's condition was assessed as acute 
low back pain with lumbosacral spasm secondary to acute 
exacerbation.  The veteran was seen in an orthopedic clinic 
within approximately a week.  Examination revealed that the 
veteran was in no acute distress.  He ambulated without 
support, and did not have a list or spasms.  Straight leg 
raising was not irritable.  Deep tendon reflexes were equal.  
Radiographic reports were negative for the following: 
blastic/lytic lesions; compression deformities; significant 
disc narrowing; evidence of spondylolysis; and, evidence of 
spondylolisthesis.  Early degenerative disc disease was noted 
at D12, L1.  The impression was acute exacerbation, chronic, 
mechanical lower back pain.  In April 1993, a magnetic 
resonance imaging (MRI) report confirmed a diagnosis of 
degenerative disc disease.

In October 1993, the veteran underwent VA spine examination.  
He related that while in service in 1978, he developed back 
pain during an exercise on an obstacle course.  Examination 
showed the veteran to walk in a slow, deliberate fashion, 
holding himself in a rather rigid fashion.  Examination of 
his back revealed no abnormal curvatures.  Straight leg 
raising was conducted through a full range of motion.  No 
diagnosis or opinion regarding connection to service was 
offered.

The veteran underwent further VA examination in November 
1993, with general medical and orthopedic exams.  The general 
medical examination revealed the veteran was experiencing 
mild lower back pain, and had mild tenderness to palpation of 
the lower lumbar area.  Deep tendon reflexes were 2+.  
Impression was noted as chronic lower back pain in the lumbar 
sacral division.  During the orthopedic exam, the veteran 
related the 1978 obstacle course incident.  The examiner 
noted that the veteran was vague about the complaints, and 
could not remember which leg was bothering him at the time.  
Upon examination, the veteran's gait was unremarkable.  He 
was able to go through a full range of motion on forward 
bending.  Straight leg raising was accomplished through a 
full range of motion, although on the right side elicited 
pain in the lumbar spine.  A deep knee bend was accomplished 
without particular problem.  Deep knee and ankle reflexes 
were equal and symmetrical.  No sensory changes were 
discerned referable to the lower extremities.  There were no 
abnormal curvatures to his lumbosacral spine.  The veteran 
was noted as having groaned and grunted at frequent intervals 
during examination and reported "popping sensations."  The 
examiner concluded that the veteran's back complaints might 
be termed chronic ligamentous lumbosacral strain, were it not 
for the April 1993 MRI report describing degenerative disc 
disease.

The veteran was next treated for lower back pain in August 
1996.  The veteran related in his history the 1978 obstacle 
course injury, a 1985 industrial accident, and injuries 
sustained in a bar fight in 1992.  He also stated that he was 
in constant pain from his back.  An MRI reviewed by the 
examiner indicated a herniated nucleus pulposus.  Upon 
examination, all significant findings were within normal 
limits.  The examiner noted there was no pain or spasm in the 
lumbosacral region.  He also indicated that range of motion 
was adequate.  Gait was found to be normal.  The veteran was 
able to hop as well as deep knee bend.  The assessment was 
that there was no indication of a problem.

The veteran was seen by an orthopedic clinic in July 1998 for 
low back and sciatica type pain, where he related the alleged 
in-service incident.  Upon physical examination, a shift to 
the right in the veteran's trunk was noted, as was very poor 
spine motion.  X-rays showed no significant bony abnormality 
other than degenerative changes noted to be "appropriate for 
his age."  An MRI showed a small herniation and some 
bulging.  The impression noted was sciatica and low back 
strain from multiple injuries.

In September 2000, the veteran presented with complaints of 
lower back pain with intermittent numbness to a VA outpatient 
facility.  He related the history of the 1978 incident on the 
obstacle course and stated he had been in pain ever since.  
Upon physical examination, pain in the lumbar area was noted, 
although it was nontender to palpitation.  The abdomen was 
nontender.  Straight leg raises caused pain at 30 degrees.  
Deep tendon reflexes were brisk bilaterally.  The impression 
noted was exacerbation of lower back pain.  The examiner 
later wrote that upon review of the veteran's records, his 
lumbar degenerative disc disease and lower back pain stemmed 
from a military injury in 1978. 

The veteran underwent a VA spine examination in February 2004 
pursuant to the January 2004 Board remand in order to 
determine the etiology of the veteran's current back 
disability.  The examiner reviewed the evidence in the 
veteran's claims folder and confirmed a diagnosis of 
degenerative intervertebral disc disease of the lumbar spine 
without evidence of radiculopathy.  He opined that the 
veteran's current low back condition is age related and not 
related to any degree to a back injury sustained while on 
active duty in 1978.  He further noted that X-rays of his 
lumbar spine taken in 1986, some 8 years later, were reported 
as normal and that if there were any significant discal 
injury to the veteran's lumbar spine in that 1978 injury, 
there certainly would be some degenerative changes apparent 
on plain films by 1986. 

In summary, service medical records are negative for any 
incident in service in which the veteran injured his back.  
The veteran did present with complaints of low back pain in 
August and September 1978; however, objective clinical tests 
were negative for any disease or injury referable to the 
back.  Separation examination in December 1978 was also 
negative for objective findings referable to the back.  Post 
service treatment records, dated from March 1982 to February 
2004, document treatment for the veteran's lower back pain, 
and include treatment for post service injuries sustained 
specifically to the veteran's lower back.  The first mention 
of an in-service incident as the cause of the veteran's back 
pain was in October 1993, nearly fifteen years after 
separation.  In February 2004, per the request of the Board, 
a VA examiner reviewed all evidence in the claims folder, 
examined the veteran, and opined that the veteran's current 
back disorder was not related in any degree to the alleged 
event in service.  This opinion is more persuasive than the 
September 2000 opinion because the latter refers to an injury 
in service that is not shown in the records.  The only injury 
mentioned by the veteran in service was a pre-service injury.

Although the Board does not doubt the veteran's sincere 
belief that his current back disorder is related to service, 
the veteran is not a medical professional competent to render 
an opinion on matters of medical etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
a low back disorder is not warranted.  

ORDER

Entitlement to service connection for a low back disorder is 
denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



